Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12948     Page 1 of 48




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

          D’MARCO CRAFT, ET AL.,

                  Plaintiffs,
                                                       Case No. 17-cv-12752
                      v.
                                                    U.S. DISTRICT COURT JUDGE
                                                       GERSHWIN A. DRAIN
       RICHARD BILLINGSLEA, ET AL.,

               Defendants.
      ______________                     /

       OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
   SUMMARY JUDGMENT [#183], GRANTING IN PART AND DENYING IN
     PART CITY DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
     [#181], GRANTING IN PART AND DENYING IN PART DEFENDANT
       BILLINGSLEA’S MOTION FOR SUMMARY JUDGMENT [#151]

                                    I. INTRODUCTION

        On August 22, 2017 Plaintiffs D’Marco Craft (“Craft”) and Michaele Jackson

  (“Jackson”) commenced this action against nine City of Detroit police officers, a

  Detroit Fire Department medic, and the City of Detroit. ECF No. 72. Defendant

  Richard Billingslea (“Billingslea”) is represented separately from the ten other

  Defendants (collectively referred to as the “City Defendants”).1 Plaintiffs filed their

  Third Amended Complaint on January 30, 2019 pursuant to 42 U.S.C. § 1983,




  1
   The City Defendants include Hakeem J. Patterson, Yossif Mana, Antoine Hill,
  Glenn Bines, David Mays, II, Naim Brown, Michael Bailey, Randall Craig, Bryan
  Moore, and the City of Detroit.
                                             1
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20      PageID.12949    Page 2 of 48




  alleging that Defendants violated their First, Fourth, and Fourteenth Amendment

  rights during encounters in April 2016, June 2016, December 2016, March 2017,

  and May 2017. Id.

        Presently before the Court are Plaintiffs’ Motion for Summary Judgment, the

  City Defendants’ Motion for Summary Judgment, and Defendant Billingslea’s

  Motion for Summary Judgment. ECF Nos. 151, 181, 183. Each party filed their

  Responses in Opposition to the respective motions. ECF Nos. 160, 164, 186, 191.

  Reply Briefs were also filed by each party. ECF Nos. 172, 174, 193, 195. A hearing

  on this matter was held on March 6, 2020. For the reasons that follow, the Court

  will DENY Plaintiffs’ Motion for Summary Judgment [#183], GRANT IN PART

  and DENY IN PART the City Defendants’ Motion for Summary Judgment [#181],

  and GRANT IN PART and DENY IN PART Defendant Billingslea’s Motion for

  Summary Judgment [#151].


                             II. FACTUAL BACKGROUND

        Plaintiffs’ Third Amended Complaint addresses about five different

  interactions between Plaintiffs and certain Defendants throughout 2016 and 2017.

  The majority of the counts alleged in the Complaint stem from an encounter on May

  31, 2017.




                                          2
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20       PageID.12950    Page 3 of 48




        A. May 2017 Incident

        In the early hours of May 31, 2017, Plaintiffs Jackson and Craft were driving

  home from an event and stopped at a Mobil Gas Station, located at 17046 Harper

  Avenue in Detroit, Michigan.       ECF No. 183, PageID.9329; ECF No. 186,

  PageID.9585.     Plaintiffs wanted to purchase cigarettes at the gas station’s

  convenience store. Id. Defendants Billingslea and Patterson were on patrol that

  evening and had independently stopped at the gas station so that Billingslea could

  use the restroom. ECF No. 186, PageID.9589.

        At approximately 1:30 a.m., Craft exited his vehicle and walked into the gas

  station convenience store. ECF No. 183, PageID.9329; ECF No. 186, PageID.9585;

  ECF No. 151, PageID.5132. Upon entering the store, Craft noticed Billingslea

  inside and turned around to leave. Id. Billingslea yelled after Craft, who responded

  by extending his middle finger to Billingslea and exiting the store. Id. As Craft

  walked away, Billingslea walked to the front of the convenience store and stood in

  front of the door. Id. Craft started to walk back towards the car he arrived in, but

  quickly turned around and attempted to re-enter the store. Id. The Defendants state

  that Craft then approached Billingslea and “st[uck] his hand in his face.” ECF No.

  186, PageID.9586. Billingslea denied Craft entry into the store. ECF No. 183,

  PageID.9329. Billingslea testified in his deposition that he “stopped Craft from

  entering the store because, for safety, he wanted to keep everything in front of him


                                           3
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12951    Page 4 of 48




  so that he could see both Craft and his partner, Patterson.”          ECF No. 151,

  PageID.5132. Billingslea told Craft to leave and purchase cigarettes at a different

  gas station, and then walked away from the door and back into the convenience store.

  ECF No.183, PageID.9329.

        Once Craft returned to the vehicle and spoke with Jackson, Jackson exited the

  vehicle and began walking towards the store. Id. Billingslea returned to stand in the

  doorway. Id. Jackson attempted to enter the store, but Billingslea was standing in

  the doorway. ECF No. 183-2. The parties dispute who initiated contact first in the

  doorway; Defendants argue that Jackson barged into Billingslea in an attempt to get

  past him. ECF No. 186, PageID.9586; ECF No.151, PageID.5133. Jackson states

  that Billingslea made contact first by grabbing Jackson.          ECF No. 181-11,

  PageID.8939. Billingslea and Jackson engaged in their first physical altercation,

  with Billingslea grabbing Jackson and eventually taking him down to the ground

  outside of the store. ECF No. 183, PageID.9329; ECF No. 186, PageID.9585.

  Patterson exited the police vehicle and assisted Billingslea in holding Jackson down

  on the ground. Id. The officers never handcuffed Jackson or placed him under

  arrest. Instead, the officers allowed him to stand back up after about thirty seconds.

  Id.; See ECF No. 183-3.

        As Billingslea and Patterson restrained Jackson outside the gas station, Craft

  began recording the encounter on his cell phone. Id. Billingslea yelled at Craft to


                                            4
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12952    Page 5 of 48




  back away from the area. Id. The parties dispute whether Craft backed up enough

  in response to Billingslea’s command. Id. Billingslea then advanced towards Craft

  and continued to tell him to back up. Id. At one point, Billingslea stated “I’m about

  to mace you,” and the two yelled back and forth. Id. The parties also disagree

  whether Billingslea made contact with Craft or his cell phone during this encounter.

  Id.

        Next, Billingslea turned back towards Jackson’s and Patterson’s location. Id.

  Billingslea yelled again at Jackson, who walked briefly away from where he was

  taken down, towards the gas pumps, and then again towards the store, all while

  yelling back at Billingslea. Id.   Billingslea followed behind Jackson during this

  route around the gas pumps. Id.

        Jackson re-entered the gas station convenience store and Billingslea followed.

  Id. In the store, Billingslea attempted to grab Jackson’s arm. Id. Jackson asked the

  store clerk for cigarettes. Id. At the same time that Jackson engaged with the store

  clerk, Billingslea moved again and grabbed Jackson’s left arm. Id. Jackson then

  turned around and swung his arm at Billingslea, making contact with his upper torso

  and possibly his face. Id. Patterson and Craft also entered the store at about this

  time, and Craft continued to record the incident. Id.

        Billingslea then took out his mace and sprayed Jackson in his face. Id. In

  response, Jackson turned back around away from Billingslea and towards the store


                                            5
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12953    Page 6 of 48




  counter. Id. Billingslea moved closer to Jackson and grabbed him from behind by

  his head and shoulders, lifted him off of the ground, and spun him down to the floor.

  Id. Billingslea next got on top of Jackson’s back and attempted to handcuff him. Id.

  Patterson continued to watch from near the doorway. Id.

        During this second physical altercation between Billingslea and Jackson,

  Billingslea threw three punches to the right side of Jackson’s head. Id. Billingslea

  also delivered at least one knee strike to Jackson’s left midsection. Id. Jackson was

  on his hands and knees at this point, struggling back with Billingslea. Id. After

  these strikes, Patterson walked over to Craft, who was still recording the incident,

  and told him to back up. Id. Throughout the video, Craft is depicted as recording

  the situation, being told to leave or being physically moved outside of the store, and

  then returning inside to continue recording. Id.

        About ninety seconds after the second takedown, additional officers arrived

  on the scene, including Defendants Hills, Bines, and Brown. Id. Brown, Billingslea,

  and Bines eventually handcuffed Jackson, who was by then lying face-down in the

  store’s aisle. Id. Jackson continued to engage in conversation with the officers once

  he was handcuffed, often yelling and rolling back and forth on his side and stomach.

  ECF No. 183-4 at 1:57-2:38. There were multiple instances where Brown and other

  officers had to grab Jackson and push him back on to his stomach. Id. Jackson was




                                            6
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12954     Page 7 of 48




  eventually brought to his feet, escorted out of the store, and placed in the back of a

  police vehicle. ECF No. 183, PageID.9333.

        At the same time as Jackson’s handcuffing, Billingslea and Patterson told the

  additional officers to remove Craft from the scene. Id. Brown and Hill approached

  Craft, and Hill grabbed Craft’s cell phone from his hand and removed him from the

  store. ECF No. 151, PageID.5136. Craft was smoking a cigarette outside of the gas

  station store when he was approached by Defendant Bailey, who told Craft to put

  out his cigarette. ECF No. 151, PageID.5137. Defendants then state that Craft was

  detained in the back of a police vehicle “to determine if he had interfered with the

  officers while they were trying to arrest Jackson.” Id. Shortly thereafter, Bailey told

  Craft that he was free to leave, but Craft responded that he did not want to leave

  without his cell phone. Id. Bailey entered the store and spoke with Billingslea, who

  produced Craft’s cell phone from his pocket. Id. Bailey and Billingslea determined

  that the phone needed to be placed on evidence to preserve the video and could not

  be returned to Craft at that time. Id.

        Meanwhile, Jackson had been placed in the rear seat of a police vehicle. ECF

  No. 183, PageID.9333. A City of Detroit policy requires officers to flush a maced

  individual’s eyes within fifteen minutes of the mace spray.           Id.   Billingslea

  approached Jackson and told him to lean out of the car so that he can flush his eyes.

  Id. Jackson instead replied that he wanted an ambulance. Id. The parties dispute


                                            7
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12955    Page 8 of 48




  whether Jackson refused to have his eyes flushed at that time; Jackson argues that

  he was not explicitly refusing help and just wanted an ambulance, while Defendants

  allege that he responded “no, I’m good,” to the request to flush his eyes. Id.; ECF

  No. 151, PageID.5139. Shortly thereafter, the paramedic Defendant Moore showed

  up, inspected Jackson, determined that he did not need stitches, and left the scene.

  Id. Jackson was then transported to the hospital where he was evaluated, treated,

  and released. Id.

        As a result of this encounter, Billingslea was charged with multiple counts in

  Michigan state court. Id. He pled no contest to one count of obstruction of justice

  and one count of aggravated assault. Id.


        B. April 2016 Incident

        Craft claims that on April 27, 2016, he was standing in the driveway of a

  residence located at 5920 Audubon Road when he was approached by Defendants

  Billingslea, Patterson, and Mana. ECF No. 72, PageID.939. Defendants assert that

  Craft was illegally walking in the street in front of the residence and, upon spotting

  the Defendants, “fled toward a driveway.” ECF No. 151, PageID.5129. The

  Defendants claim that Craft was “clenching the right side of his shirt,” which raised

  suspicion about the possession of a weapon. Id. The officers detained and frisked

  Craft. Id. Craft asserts that the officers physically assaulted him with “at least 3-4



                                             8
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12956    Page 9 of 48




  knee strikes.” ECF No. 72, PageID.940. As a result of this incident, Craft was

  charged with disorderly conduct and inciting a riot. Id. at PageID.941.

        On June 6, 2016, Craft pled not guilty to these charges, and on June 27, 2016,

  the charges were dismissed as no arresting police officer appeared at the trial. Id.


        C. June and/or July 2016 Incidents

        First, Craft alleges that “on or about June or July of 2016,” he was standing in

  the area of Harper and Cadieux when Billingslea approached him. ECF No. 72,

  PageID.941. Craft states that Billingslea ran towards him, kicked in his general

  direction without making contact with Craft’s person, and then waived his hands in

  front of Craft’s face. Id. Craft alleges that Patterson watched and did not act or

  intervene. Id. Defendants state that Patterson was present but never got out of the

  squad car. ECF No. 181, PageID.8184.

        Second, Craft alleges that around the same time period, Billingslea and

  Patterson detained and searched Craft unlawfully.        ECF No. 72, PageID.942.

  Defendants state that Craft “did not reference this incident in his deposition when he

  was asked about all interactions he has had with the Detroit Police,” ECF No.181,

  PageID.8184, and that “[n]o record of this interaction with Craft exists,” ECF No.

  151, PageID.5129.




                                            9
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12957     Page 10 of 48




         D. December 2016 Incident

         Craft alleges that he was again searched and detained in December 2016 by

   Billingslea and Patterson at the same Mobil Gas Station as the May 2017 incident.

   ECF No. 72, PageID.942. Craft’s brother, Darrius, was allegedly also searched and

   detained. Id. Similar to the June and July incidents, the Defendants state that there

   is no record of this interaction and that no facts have been developed regarding this

   allegation. ECF No. 151, PageID.5155.


         E. March 2017 Incident

         Craft states that on March 14, 2017, he was again searched and arrested by

   Billingslea, Patterson, Mana, Hill, Mays, and Bines. Shortly after Craft entered his

   vehicle, which was parked in front of his mother’s house, the officers instructed

   Craft to exit his car. ECF No. 72, PageID.942. Craft states that the Defendants

   physically attacked and detained him while also searching his vehicle. Id. While

   nothing illegal was discovered on his person or in his vehicle, Craft was arrested,

   jailed, and charged with disorderly conduct. Id. Defendants state that Craft was

   yelling and swearing at the officers, which gave them probable cause to arrest him

   for disorderly conduct. ECF No. 181, PageID.8208.

         Based on a request and motion to dismiss by the prosecuting attorney, the

   disorderly conduct charge was dismissed in its entirety on April 21, 2017. ECF No.

   72, PageID.943.

                                            10
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12958    Page 11 of 48




                                 III. LEGAL STANDARD

         Federal Rule of Civil Procedure 56(c) “directs that summary judgment shall

   be granted if ‘there is no genuine issue as to any material fact and that the moving

   party is entitled to a judgment as a matter of law.’” Cehrs v. Ne. Ohio Alzheimer’s

   Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The court must view the facts,

   and draw reasonable inferences from those facts, in the light most favorable to the

   non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). No

   genuine dispute of material fact exists where the record “taken as a whole could not

   lead a rational trier of fact to find for the non-moving party.” Matsushita Elec.

   Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Ultimately, the court

   evaluates “whether the evidence presents a sufficient disagreement to require

   submission to a jury or whether it is so one-sided that one party must prevail as a

   matter of law.” Anderson, 477 U.S. at 251–52.


                                    IV. DISCUSSION

         Plaintiffs, the City Defendants, and Defendant Billingslea have each filed

   motions for summary judgment addressing some or all of the seventeen counts in

   Plaintiffs’ Third Amended Complaint. All of Plaintiffs’ claims arise under 42 U.S.C.

   § 1983 for violations of the First, Fourth, and Fourteenth Amendments, as well as

   supervisory and municipal liability. In their respective motions, Plaintiffs seek

   summary judgment on five counts (Counts I, V, X, XI, and XVII), City Defendants

                                            11
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20           PageID.12959     Page 12 of 48




   on fifteen counts (Counts I through XIII, XVI, and XVII), and Defendant Billingslea

   on fourteen counts (Counts I, II, III, V through XIV, and XVI). Defendants argue

   that they are entitled to qualified immunity on all of Plaintiffs’ claims. The qualified

   immunity standard and each count is addressed in turn below.


         A. Qualified Immunity
         “The doctrine of qualified immunity protects government officials ‘from

   liability for civil damages insofar as their conduct does not violate clearly established

   statutory or constitutional rights of which a reasonable person would have known.’”

   Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457

   U.S. 800, 818 (1982)).        Qualified immunity provides government officials

   “breathing room to make reasonable but mistaken judgments, and protects all but

   the plainly incompetent or those who knowingly violate the law.” Messerschmidt v.

   Millender, 565 U.S. 535, 546 (2012) (internal citations and quotation marks

   omitted). “[W]hether an official protected by qualified immunity may be held

   personally liable for an allegedly unlawful official action generally turns on the

   ‘objective legal reasonableness’ of the action . . . assessed in light of the legal rules

   that were ‘clearly established’ at the time it was taken.” Anderson v. Creighton, 483

   U.S. 635, 639 (1987) (citation omitted).

         To determine whether a police officer is entitled to qualified immunity, the

   Court applies a two-prong test: “(1) whether the facts, when taken in the light most

                                              12
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20           PageID.12960     Page 13 of 48




   favorable to the party asserting the injury, show the officer’s conduct violated a

   constitutional right; and (2) whether the right violated was clearly established such

   ‘that a reasonable official would understand that what he is doing violates that

   right.’” Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir. 2015) (citation omitted).

   “This inquiry turns on the ‘objective legal reasonableness of the action, assessed in

   light of the legal rules that were clearly established at the time it was taken.’”

   Pearson, 555 U.S. at 243–44 (quoting Wilson v. Layne, 526 U.S. 603, 614 (1999)).

         A qualified immunity determination will be incorporated in the analysis for

   each count and defendant involved. The Court must view the facts in the light most

   favorable to Plaintiffs Jackson and Craft, the parties asserting the injury. If a genuine

   dispute of material fact exists regarding a clearly established right, summary

   judgment on qualified immunity grounds will be denied.


         B. Fourth Amendment Excessive Force (Count I)

         To answer the question of whether a defendant’s use of force violated the

   Fourth Amendment “turns on whether [their] actions are objectively reasonable in

   light of the facts and circumstances confronting them, without regard to [their]

   underlying intent or motivation.” Kent, 810 F.3d at 390 (internal quotation marks

   omitted). “The reasonableness of a particular use of force must be judged from the

   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

   hindsight.” Graham v. Connor, 490 U.S. 386, 396 (1989).

                                              13
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12961    Page 14 of 48




         Factors to consider are: (1) the severity of the crime, (2) whether the suspect

   poses an immediate threat to the safety of the officers or others, and (3) whether the

   suspect is actively resisting arrest or attempting to flee. Id. “The ultimate question,

   however, is whether the totality of the circumstances justifies a particular sort of

   seizure.” Kent, 810 F.3d at 390 (internal quotation marks omitted). The district

   court “must take into account the fact that police officers are often forced to make

   split-second judgments in circumstances that are tense, uncertain, and rapidly

   evolving about the amount of force that is necessary in a particular situation.” Id.

             1. Defendant Billingslea
         Plaintiff Jackson seeks summary judgment against Defendant Billingslea on

   Count I, alleging excessive force in violation of the Fourth and Fourteenth

   Amendments. Specifically, Jackson claims that Billingslea used excessive force

   four separate times: (1) “when he slammed Jackson into the ground on his first

   attempt to enter the gas station,” (2) “when he maced Jackson,” (3) “when he used a

   chokeslam to take Jackson to the ground,” and (4) “when he kneed and punched

   Jackson after he had already slammed him to the ground.”              ECF No. 183,

   PageID.9380. Separately in his cross-motion for summary judgment, Billingslea

   argues that any force utilized was objectively reasonable under these circumstances

   and therefore summary judgment will be granted in his favor.




                                             14
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12962     Page 15 of 48




         Jackson and Billingslea’s first altercation began when Jackson tried to enter

   the gas station convenience store while Billingslea stood in front of the door,

   attempting to prevent entry.     See ECF No. 151, PageID.5133; ECF No. 183,

   PageID.9329.    Billingslea argues that Jackson “barges right into” him, which

   Billingslea believes was an assault, although Jackson stated in his deposition that he

   and Billingslea did not make physical contact prior to Billingslea grabbing him by

   the shirt and pushing him out the door. The video of the incident does not clearly

   reveal the veracity of one party’s narrative over the other, as the altercation occurs

   within seconds. See ECF No. 183-2 at 1:36. Additionally, Jackson was not told he

   was under arrest until after all four alleged uses of excessive force, contradicting

   Billingslea’s claims that he needed to subdue Jackson after “active resistance” to

   arrest. ECF No. 160, PageID.5221. It is evident that the facts regarding force used

   during the altercations between Jackson and Billingslea are heavily disputed.

   Billingslea’s conduct, as depicted on the videos, was not clearly or objectively

   reasonable as to shield him from liability under qualified immunity. These issues,

   therefore, are more appropriately left for the jury to resolve, demonstrating that

   summary judgment is inappropriate at this stage for either party.

            2. Defendants Patterson and Brown
         Defendants Patterson and Brown separately move for summary judgment

   against Plaintiff Jackson as to this count, arguing that the force used was necessary


                                            15
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12963    Page 16 of 48




   to assist Billingslea as he took Jackson down outside of the gas station (Patterson)

   and then inside the gas station after he was handcuffed (Brown). In response,

   Jackson asserts that both Defendants acted unreasonably and violently as they

   attempted to hold him down on the ground.

         As for Defendant Patterson, each party again presents two starkly contrasted

   accounts, and both cite to Lyons as support for their argument. Lyons v. City of

   Xenia, 417 F. 3d 565 (6th Cir. 2005). In Lyons, the Sixth Circuit reversed the district

   court’s denial of qualified immunity, holding that the officers’ struggle to subdue a

   woman in her home, including a tackle to the ground, was reasonable under the

   circumstances. Id. at 577. Patterson analogizes himself to the responding officer in

   Lyons, who was “responding to a distressed call for backup,” witnessed the plaintiff

   and officer “screaming at each other,” and reasonably tackled the plaintiff to the

   ground in response. Id. In his deposition, however, Patterson states that he was

   “sitting in the car, s[aw] the scuffle at the door, so [he] immediately went to assist

   [his] partner.”   ECF No. 181-17, PageID.9023.         Unlike the officer in Lyons,

   Patterson witnessed the interactions precipitating the force, suggesting that he had

   enough context to determine that force was being disproportionately wielded by his

   partner. Under these facts, a jury could find that the force Patterson used with

   Billingslea to tackle Jackson to the ground and hold him there was unjustified and

   excessive. Summary judgment against Patterson is therefore denied.


                                             16
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12964    Page 17 of 48




         Defendant Brown, on the other hand, arrived on the scene as backup after

   receiving “a call of an assault on a police officer.” ECF No. 181, PageID.8194.

   Jackson alleges that Brown “violently flipp[ed] Jackson over multiple times when

   he was handcuffed and subdued” on the floor of the gas station convenience store.

   ECF No. 191, PageID.10187. In the light depicted by Brown’s body camera video,

   Brown’s uses of force do not appear unreasonable under the circumstances. Jackson,

   while handcuffed, continually attempts to roll onto his side or stomach with

   increasing agitation, despite Brown’s commands to the contrary. Brown used a

   proportional amount of force to keep Jackson still and prevent him from using his

   legs, especially as the situation could have escalated again when Billingslea yelled

   back at Jackson. ECF No. 183-4 at 1:13. Accordingly, the video footage does not

   depict Brown using an unreasonable amount of force to subdue Jackson, and

   summary judgment is granted in his favor.

             3. Defendant Craig
         Defendant Craig argues that he is entitled to summary judgment because he

   “was not physically present for the interactions between the officers, Craft, and

   Jackson that they claim are unconstitutional,” and that he cannot be held liable

   through a respondeat superior theory. ECF No. 181, PageID.8191. The Court

   agrees.




                                            17
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12965     Page 18 of 48




         Plaintiffs have listed Craig in thirteen counts in their Third Amended

   Complaint (Counts I, II, III, V, VI, VIII through XIV, XVI). He was not, however,

   physically present during any of the encounters on April 2016, June 2016, December

   2016, March 2017, or May 2017. Nevertheless, Plaintiffs argue that as Billingslea’s

   supervisor, Craig failed to investigate citizen complaints against Billingslea and

   “gave the green light to Billingslea to commit constitutional violations and at the

   minimum authorized, approved, or knowingly acquiesced in his unconstitutional

   behavior.” ECF No. 191, PageID.10183.

         There is no allegation in the Complaint that Craig personally detained,

   arrested, prosecuted, or imprisoned either Jackson or Craft. Accordingly, Plaintiffs

   cannot pursue a theory of vicarious liability as a matter of law. See Ashcroft v. Iqbal,

   556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to Bivens and

   § 1983 suits, a plaintiff must plead that each Government-official defendant, through

   the official’s own individual actions, has violated the Constitution.”). Therefore,

   because there is no genuine issue of fact that Defendant Craig violated the

   Constitution through his own individual actions, he is entitled to summary judgment

   on all of Plaintiff’s Section 1983 claims in which he is named (Counts I, II, III, V,

   VI, VIII through XIV, XVI).         Additionally, as discussed infra subsection Q,

   Plaintiffs’ Monell claim does not survive against Craig on a vicarious liability theory

   and he is granted summary judgment on Count XVII as well.


                                             18
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12966     Page 19 of 48




         C. Fourth and Fourteenth Amendment Unlawful Arrest (Count II)

         Defendants Billingslea, Patterson, Bines, and Bailey move for summary

   judgment on both Plaintiffs’ claims that they were unlawfully arrested during the

   May 31, 2017 incident.2

         In order to prove a false arrest claim under the Fourth Amendment, a plaintiff

   must establish that the arresting officers lacked probable cause to arrest him at the

   time. See Fridley v. Horrighs, 291 F. 3d 867 (6th Cir. 2002). Further, under an

   unlawful detention analysis, “[i]f a subject is unarmed, but nonetheless presents a

   risk to officer safety, handcuffing and detention in a cruiser may still be reasonable.”

   Kowolonek v. Moore, 463 F. App’x 531, 536 (6th Cir. 2012); see also Standifer v.

   Lacon, 587 F. App’x 919, 922 (6th Cir. 2014) (“Police officers may constitutionally

   handcuff someone as a ‘safety precaution,’ even when they are ‘merely detaining,

   but not arresting’ the person.”). This is not to say that officers may handcuff

   detainees in all circumstances. See Bennett v. City of Eastpointe, 410 F.3d 810, 840


   2
    In Plaintiffs’ Response to the City Defendants’ motion, Craft states he was
   “handcuffed by Bailey, Bines, and Patterson and placed in a squad car.” ECF No.
   191, PageID.10190. It does not appear that Craft intends to allege this Count
   against Billingslea. Further, Plaintiffs’ Response for this Count regarding
   Jackson’s arrest only addresses conduct by Billingslea and Patterson. Plaintiffs’
   Complaint, however, alleges unlawful arrest of Jackson and Craft against
   Billingslea, Patterson, Bailey, and Bines all together. In light of the arguments in
   each party’s motions, the Court reads this Count as: (1) Craft alleging unlawful
   detention by Patterson, Bailey and Bines, and (2) Jackson alleging unlawful arrest
   by Billingslea and Patterson. Summary judgment is granted for Defendants on
   both (1) and (2).
                                             19
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12967     Page 20 of 48




   (6th Cir. 2005) (finding Terry3 violation where defendant failed to point to “one

   single fact which supports a concern for officer safety” in handcuffing child

   bicyclists for riding double).      However, detention and handcuffing may be

   permissible where there is concern for officer safety or the suspect is a flight risk.

   Kowolonek, 463 F. App’x at 536–37.

           As an initial matter, it is disputed whether Craft was arrested during this

   encounter, or if he was just briefly detained in the back of the patrol car. Bailey’s

   body camera footage indicates that Bailey told Craft he was under arrest and going

   to jail. ECF No. 181-23. According to the video and his deposition, however, Craft

   eventually exited the vehicle, was never issued a ticket, and walked away from the

   scene to call Jackson’s family. See ECF No. 181-3, PageID.8434. Given that he

   was eventually free to leave the scene and in fact did so, it appears that Craft’s

   unlawful arrest allegation is more properly analyzed as an unlawful detention, also

   under the Fourth Amendment.

           Craft argues that he was unreasonably detained because, “by videotaping from

   a distance and then standing outside waiting for his cell phone to be returned to him,

   [he] was not interfering with a police investigation nor in any way could he have

   posed a risk of flight or violence to the officers.” ECF No. 191, PageID.10190. The

   surveillance video and Craft’s own cell phone video, however, contradict that


   3
       Terry v. Ohio, 392 U.S. 1 (1968).
                                            20
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12968     Page 21 of 48




   statement. Patterson tells Craft multiple times to back up away from the store while

   Billingslea is attempting to handcuff Jackson. See ECF No. 183-3 at 1:38, 2:05. At

   that point, the altercation remained dangerous; it was reasonable for Patterson to

   request that Craft remain outside of the store until the arrest was completed. Craft

   did not comply, however, and the Defendants Patterson, Bines, and Bailey

   eventually handcuffed and detained Craft in one of the patrol vehicles. With the

   unpredictability and violence of the altercation in the convenience store, it was

   reasonable under Kowolonek for the officers to detain Craft until it was safe again

   for all officers and individuals present.      Accordingly, the brief detention was

   appropriate under the circumstances, and summary judgment will be granted for

   Defendants Patterson, Bailey, and Bines for Count II.

         Additionally, Plaintiffs’ allege that Billingslea failed to intervene while Craft

   was detained.4 But while Craft was speaking with Patterson, Bines, and Bailey,

   Billingslea was not present—he was still in the store with Jackson. Craft has not

   alleged sufficient facts to demonstrate Billingslea had observed Craft’s detention,

   had the means to intervene, or that the detention was unlawful. Summary judgment

   is therefore granted for Defendant Billingslea on Count II and XI regarding

   intervention.


   4
     Plaintiffs appear to allege Billingslea’s failure to intervene in Craft’s detainment
   in both Counts II and XI. The Court’s ruling here regarding Billingslea’s failure to
   intervene applies to both counts.
                                             21
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12969     Page 22 of 48




          Unlike Craft, Plaintiff Jackson was formally arrested and taken into custody.

   Jackson argues that “no such criminal investigation, probable cause, or reasonable

   suspicion actually existed” for Billingslea to arrest him.           ECF No. 191,

   PageID.10191.     The Court agrees with Billingslea, however, that the store

   surveillance video clearly shows Jackson’s right fist making contact with

   Billingslea’s face and/or chest. Regardless of whether Billingslea initially provoked

   this altercation, the video depicts an assault against a police officer, which amounts

   to sufficient probable cause to arrest Jackson. Accordingly, summary judgment is

   granted in favor of Defendants Billingslea and Patterson for Count II.


         D. Fourth Amendment Unlawful Seizure of Cell Phone (Count III)

         In Count III, Craft alleges that Defendants Billingslea, Patterson, Mana, and

   Hill unlawfully seized his cell phone containing a video of the incident in violation

   of the Fourth Amendment. ECF No. 72, PageID.947-948. The City Defendants

   move for summary judgment on this Count, arguing that Hill, Bailey, and Mana had

   justification for the seizure. Craft responds by asserting that Hill and Bailey acted

   unreasonably by seizing the phone. Billingslea separately seeks summary judgment

   on this Count, stating that there was probable cause to seize the cell phone.

         The Fourth Amendment does not provide an absolute protection against all

   seizures—only unreasonable seizures. The governing standard for Fourth

   Amendment rights is whether the police officers had probable cause for the

                                            22
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12970     Page 23 of 48




   seizure. See U.S. v. Place, 462 U.S. 696, 702-03 (1983). Therefore, Defendants

   only violated Plaintiff’s Fourth Amendment right if they seized Craft’s cell phone

   without probable cause.

            1. Defendants Billingslea and Hill
         Defendants cite to McClain, asserting that the seizure of Craft’s cell phone

   was justified under the exigent circumstance exception. United States v. McClain,

   444 F.3d 556, 562 (6th Cir. 2005). The Sixth Circuit has identified one of these

   emergency situations as the potential for the imminent destruction of evidence. Id.

   Defendants additionally argue that Hill needed to control the active crime scene and

   only briefly detained Craft’s cell phone. ECF No.181, PageID.8197. Defendants

   conclude that the cell phone’s seizure was appropriate because “it is reasonable to

   believe that any incriminating actions that may be on the phone related to Craft or

   Jackson’s actions would be deleted by Craft.” ECF No.151, PageID.5149.

         Defendants Billingslea and Hill, however, fail to identify any actions by Craft

   that would indicate he was planning to delete the cell phone video.          Neither

   Defendant has pled sufficient facts to demonstrate that there was imminent danger

   of evidence destruction by Craft, undermining their claims that there was either

   probable cause or an emergency situation necessitating seizure. For these reasons,

   the Court does not conclude as a matter of law that Defendants lawfully seized




                                            23
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12971     Page 24 of 48




   Craft’s cell phone, as a genuine issue of material fact exists. Therefore, neither Hill

   nor Billingslea are entitled to summary judgment on Plaintiffs’ Count III.

             2. Defendant Patterson
         While Patterson is alleged as a defendant for this Count in Plaintiffs’ Third

   Amended Complaint, neither party addresses Patterson’s involvement in the seizure

   of Craft’s cell phone. A determination of summary judgment is therefore improper

   at this stage and Count III remains viable against Defendant Patterson.

             3. Defendant Mana
         The City Defendants state that there is “simply no factual basis that Defendant

   Mana seized Plaintiff Craft’s cell phone, nor that he had the opportunity and failed

   to prevent the seizure and thus had the opportunity to intervene.” ECF No. 181,

   PageID.8198. Plaintiffs fail to respond to Defendants’ argument for this Count, and

   the only discussion of Mana’s failure to intervene relates to Count XI and Craft’s

   detainment, not this Count. “District courts is this Circuit routinely grant summary

   judgment as to claims a plaintiff fails to support or address in response to a motion

   for summary judgment.” See, e.g., Williams v. Reg'l Adjustment Bureau, No. 10-

   2305-STA-TMP, 2012 WL 4321291, at *14 (W.D. Tenn. Sept. 19, 2012); Anglers

   of the Au Sable v. U.S. Forest Serv., 565 F.Supp.2d 812, 839 (E.D. Mich. 2008).

   Considering the arguments presented and Mana’s body camera footage, the evidence

   does not demonstrate that Mana seized Craft’s phone, and Craft fails to show that

   Mana knew about the seizure or had the means to intervene. Accordingly, there is

                                             24
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12972     Page 25 of 48




   no genuine dispute of material fact and summary judgment is granted for Mana for

   Count III.

            4. Defendant Bailey
         The Court notes that Bailey is not named as a defendant in this Count in

   Plaintiffs’ Third Amended Complaint, even though he is discussed in the City

   Defendant’s motion and Plaintiffs’ Response. See ECF No. 181, PageID.8197; ECF

   No.191, PageID.10192. As this Count is not alleged against this Defendant, there is

   no need to resolve whether summary judgment is proper against Bailey here.


         E. Fourth Amendment Unlawful Cell Phone Search (Count IV)

         In Count IV, Craft alleges that Defendants Bailey and Mana unlawfully

   threatened Craft and unconstitutionally searched the contents of his cell phone.

   Bailey and Mana argue that summary judgment is warranted because Craft

   consented to the search of his phone. While Billingslea addresses this Count in his

   motion, Plaintiffs do not allege this count against him. The Court therefore need not

   consider whether summary judgment is appropriate here as to Billingslea.

         A search is not unreasonable under the Fourth Amendment “if an individual

   with a privacy interest in the item to be searched gives voluntary consent.” U.S. v.

   McCauley, 548 F. 3d 440, 446 (6th Cir. 2008). “The determination of whether

   consent was valid is a fact-specific inquiry that must be determined by the totality

   of the circumstances.” United States v. Worley, 193 F.3d 380, 386 (6th Cir. 1999).


                                            25
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12973     Page 26 of 48




   Only consent “unequivocally, specifically, and intelligently given, uncontaminated

   by any duress and coercion” will suffice. Id. (quoting United States v. Tillman, 963

   F.2d 137, 143 (6th Cir. 1992)). “Several factors should be examined to determine

   whether consent is valid, including the age, intelligence, and education of the

   individual; whether the individual understands the right to refuse to consent; whether

   the individual understands his or her constitutional rights; the length and nature of

   detention; and the use of coercive or punishing conduct by the police.” United States

   v. Riascos-Suarez, 73 F.3d 616, 625 (6th Cir. 1996), abrogated on other grounds,

   Muscarello v. United States, 524 U.S. 125, 138 (1998).

         Here, there is an issue of material fact as to whether Craft gave consent to

   Defendants Bailey and Mana before they searched his cell phone. From Craft’s

   perspective, Bailey states that he is placing Craft under arrest and tells him he is

   going to jail because he was not complying with Bailey’s order to move away from

   the store. ECF No. 181-23 at 3:07. Craft is placed in the back of the patrol vehicle

   and testified in his deposition that he was then forced to unlock his phone. ECF No.

   181-3, PageID.8429. Defendants, however, state that Craft readily gives consent to

   the search of his phone by “indicat[ing] that a fingerprint is required to open the

   phone, and voluntarily tr[ying] to open the phone with his fingerprint.” ECF NO.

   181, PageID.8198.




                                            26
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12974    Page 27 of 48




         Under a totality of the circumstances, a juror could find that Craft was under

   duress and did not believe he was free to refuse Bailey’s order to unlock the cell

   phone. There is a genuine dispute whether Craft voluntarily provided Bailey with

   his fingerprint and passcode, and summary judgment will therefore be denied as to

   Bailey. Neither Mana’s patrol vehicle video nor Bailey’s body camera video,

   however, show Mana was involved with the search of Craft’s cell phone. As

   Plaintiffs have not produced any substantive evidence to support their claim against

   Mana here, Mana is entitled to summary judgment on Count IV.


         F. First Amendment Right to Record the Police (Count V)

         In Count V, Craft claims that Defendants Billingslea, Patterson, and Hill

   violated his First Amendment right to record video of police officers in a public

   place. ECF No. 72, PageID.949-950. Craft moves for summary judgment on this

   Count, claiming that the right to film police encounters is clearly established. In

   their cross-motions for summary judgment, Billingslea, Patterson, and Hill argue

   that Craft was not unreasonably prevented from recording the incident and that the

   right has not been clearly established in this Circuit.

         "[T]he First Amendment goes beyond protection of the press and the self-

   expression of individuals to prohibit government from limiting the stock of

   information from which members of the public may draw." First Nat. Bank of

   Boston v. Bellotti, 435 U.S. 765, 783 (1978). The protections of the First

                                              27
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20            PageID.12975     Page 28 of 48




   Amendment include "news gathering," Branzburg v. Hayes, 408 U.S. 665, 681

   (1972), and "the free discussion of governmental affairs," Mills v. State of Ala., 384

   U.S. 214, 218 (1966).        The First Amendment's protections, however, are not

   absolute. See Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293

   (1984) ("Expression, whether oral or written or symbolized by conduct, is subject to

   reasonable time, place, or manner restrictions."). The Supreme Court and the Sixth

   Circuit have not directly addressed the issue of whether there is a First Amendment

   right to record police officers in public spaces, but it is a clearly established right in

   the First, Seventh, Ninth, and Eleventh Circuits. Glik v. Cunniffe, 655 F.3d 78, 82

   (1st Cir. 2011); ACLU v. Alvarez, 679 F.3d 583, 595 (7th Cir. 2012); Fordyce v. City

   of Seattle, 55 F.3d 436, 439 (9th Cir. 1995); Smith v. City of Cumming, 212 F.3d

   1332, 1333 (11th Cir. 2000).

         Defendants cite to this Court’s prior decision in Palmer v. Allen, which held

   that “the right to secretly film law enforcement officers at a traffic stop” was not a

   clearly established right “in Michigan as of August 2012.” Palmer v. Allen, 2016

   U.S. Dist. LEXIS 80168 at *19 (E.D. Mich., June 2016). Defendants also cite to a

   2018 Report and Recommendation from Magistrate Judge Majzoub where she

   recommends that the Court find there is no clearly established right to videotape

   police officers when the person recording interferes with the investigation and

   creates a safety concern. Davis-Bey v. City of Warren, No. 16-CV-11707, 2018 WL


                                              28
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20           PageID.12976     Page 29 of 48




   895394, at *6 (E.D. Mich. Jan. 16, 2018), report and recommendation adopted, No.

   16-CV-11707, 2018 WL 878879 (E.D. Mich. Feb. 14, 2018). It is important to note,

   however, that this Report and Recommendation was adopted by Judge Levy “insofar

   as it determines that there is no constitutional right to interfere with a lawful arrest,

   regardless of whether the person interfering with the arrest is also filming the arrest.”

   Davis-Bey v. City of Warren, No. 16-CV-11707, 2018 WL 878879, at *1 (E.D. Mich.

   Feb. 14, 2018). The holding of the case is specific to its facts and does not stand for

   the principle that the right to videotape police officers in public spaces is not clearly

   established.

         Further, Plaintiffs cite to a Judge Parker case from 2017, which held that there

   is “First Amendment protection for creating audio and visual recordings of law

   enforcement officers in public places,” subject to reasonable restrictions. Richards

   v. City of Detroit, No. CV 15-12211, 2017 WL 1954404, at *7 (E.D. Mich. May 11,

   2017). Defendants note that the defendants in Richards did not contest that this right

   exists, whereas they are contesting that here. Id. Finally, Defendants cite to a case

   in a sister district court that held “the right openly to film police carrying out their

   duties is not so clear cut that it is proper in this case to withhold qualified immunity

   as to the First Amendment claim.” Crawford v. Geiger, 131 F. Supp. 3d 703, 715

   (N.D. Ohio 2015), aff'd in part, rev'd in part and remanded on other grounds, 656

   F. App'x 190 (6th Cir. 2016) (emphasis in original). Defendants fail to note,


                                              29
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20             PageID.12977   Page 30 of 48




   however, that the Crawford court found that “there is a First Amendment right

   openly to film police officers carrying out their duties in public,” subsequently

   affecting the establishment of that right in the future. Id.

          Upon consideration of the briefings and the existing case law on this issue,

   the Court finds that there is a clearly established First Amendment right to openly

   record police officers in public spaces. Cell phone use, especially to document

   everyday encounters, has become ubiquitous in the twenty-first century. The video

   recording capacity of a cell phone has also improved dramatically over the past

   decade, and citizens increasingly choose to record interactions they witness or

   experience with the police. Given these circumstances, as well as the holdings in

   other Circuits, there now exists a clearly established First Amendment right to

   openly film police officers carrying out their duties, subject to reasonable

   restrictions.

          Neither party here has presented evidence that indicates this issue is so one-

   sided that they must prevail as a matter of law. Anderson, 477 U.S. at 251–52. A

   reasonable juror must consider the factual disputes present and determine if the

   Defendants infringed upon Craft’s First Amendment right to record, or if Craft was

   only subject to reasonable restrictions to prevent interference with police activities.

   With these material facts remaining in dispute, summary judgment is denied for both

   Plaintiffs and Defendants Billingslea, Patterson, and Hill on Count V.


                                              30
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12978     Page 31 of 48




         G. First Amendment Retaliation (Count VI)

         Here, Craft claims that the Defendant officers retaliated against him while he

   was exercising his First Amendment right to record the police in public. Defendants

   Billingslea, Patterson, Hill, and Mana move for summary judgment on this Count by

   asserting that Craft has not alleged any adverse action that satisfies the retaliation

   analysis.

         A First Amendment retaliation claim requires proof that “(1) the plaintiff

   engaged in constitutionally protected conduct; (2) an adverse action was taken

   against the plaintiff that would deter a person of ordinary firmness from continuing

   to engage in that conduct; and (3) the adverse action was motivated at least in part

   by the plaintiff's protected conduct.” Paterek v. Vill. of Armada, Mich., 801 F.3d

   630, 645 (6th Cir. 2015).

         In this case, Craft contends that he engaged in the constitutionally protected

   conduct of filming law enforcement officers in a public place. As discussed supra,

   the Court held that this right is clearly established, satisfying the first prong. The

   parties dispute whether the adverse actions alleged are sufficient to withstand the

   summary judgment stage. Here, Craft (1) was told by Billingslea that he would be

   maced if he did not back away from the scene, (2) had his phone taken away and

   subsequently damaged, and (3) was detained in the back of a police vehicle.

   Considering this evidence in the light most favorable to the non-moving party here,


                                            31
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12979     Page 32 of 48




   it is plausible that a search and seizure of Craft’s cell phone, coupled with the above

   facts, was more than a de minimus injury. Wurzelbacher v. Jones-Kelley, 675 F.3d

   580, 584 (6th Cir. 2012). Accordingly, it is proper for a jury to interpret these events

   and determine whether Craft suffered adverse actions that derived from his video

   recording of the encounters. Summary judgment will therefore be denied as to Count

   VI.

         H. First and Fourth Amendment Property Deprivation (Count VII)

         Craft next alleges in Count VII that four of the Defendant officers violated his

   First and Fourth Amendment right “to stand in public and smoke a cigarette” after

   he was “ordered . . . to extinguish [his] cigarette.” ECF No. 72, PageID.951-952.

         This constitutional claim does not hinge on Craft’s words but rather on Craft’s

   conduct, which was standing outside of the gas station store while smoking a

   cigarette. “To bring a free-speech claim regarding actions rather than words,

   claimants must show that their conduct conveys a particularized message and the

   likelihood is great that the message will be understood by those who view it.” Blau

   v. Fort Thomas Pub. Sch. Dist., 401 F.3d 381, 388 (6th Cir. 2005) (internal citations

   and quotations omitted). Craft argues that his conduct meets this standard, as he

   “conveyed a particular message of freedom to stand and smoke a cigarette where

   there is no smoking prohibition.” ECF No. 191, PageID.10196. That message,

   however, is neither particularized nor clearly evident to others. Defendants note that,


                                             32
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20           PageID.12980     Page 33 of 48




   while the Sixth Circuit has not squarely addressed this issue, other circuits have

   found that smoking is not constitutionally protected conduct. See Roark & Hardee

   LP v. City of Austin, 522 F.3d 533, 551 (5th Cir. 2008); Gallagher v. City of Clayton,

   699 F.3d 1013, 1021 (8th Cir. 2012). This Court agrees with Defendants and finds

   that summary judgment is appropriate on this claim.

         Additionally, there is a dispute whether the officers ordering Craft to

   extinguish his cigarette was a Fourth Amendment seizure of his property. This

   exchange, which is depicted on Defendant Bailey’s body camera video, shows that

   Craft consented almost immediately to the officers’ direction to put out his cigarette.

   See ECF No. 181-23. As there was consent, Bailey’s actions did not amount to an

   unlawful seizure under the Fourth Amendment, nor did the surrounding officers fail

   to intervene in any unconstitutional conduct. Accordingly, summary judgment will

   be granted for Defendants for Count VII.


         I. First Amendment Store Entry Prevention (Count VIII)

         In Count VIII, Craft and Jackson allege that Defendant Billingslea prevented

   their entry into the gas station store in violation of their First Amendment rights.

   ECF No. 72, PageID.952-953.

         As with the previous Count, Plaintiffs’ First Amendment claim concerns

   conduct—this time, regarding entry into a private business. Plaintiffs’ argument

   similarly fails here; contrary to their assertions, walking into a gas station store does

                                              33
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12981     Page 34 of 48




   not clearly “convey a message of freedom” to others observing the conduct. ECF

   No. 164, PageID.7272; Blau, 401 F.3d at 388. Without meeting that threshold,

   Plaintiffs fail to establish that their conduct was constitutionally protected.

   Accordingly, summary judgment is granted in Billingslea’s favor here.


         J. Fourth Amendment Unlawful Vehicle Seizure (Count IX)

         In Count IX, Jackson alleges unlawful seizure of his vehicle by all nine police

   Defendants. ECF No. 72, PageID.953. The Defendants all argue that summary

   judgment is proper here because Jackson’s vehicle was towed pursuant to a lawful

   arrest. As with the analysis in Count III, supra, Defendants only violated Plaintiff’s

   Fourth Amendment right if they seized Jackson’s vehicle without probable cause.

         In Count II, the Court determined that probable cause existed for Jackson’s

   arrest after he swung his arm at Billingslea. One of the consequences of this lawful

   arrest is that Jackson’s vehicle would be towed. Therefore, Jackson’s Fourth

   Amendment rights were not violated because Defendants’ seizure of his vehicle was

   reasonable. Summary judgment is granted in all Defendants’ favor with respect to

   this Count.


         K. Fourteenth Amendment Failure to Provide Medical Treatment
            (Count X)

         Jackson also claims that his Fourteenth Amendment rights were violated by

   the Defendants’ deliberate indifference to his serious medical needs after he was


                                            34
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12982    Page 35 of 48




   maced and “denied any form of medical treatment.” ECF No. 164, PageID.7275.

   All parties move for summary judgment on this Count.

         Claims brought by arrestees alleging deliberate indifference are analyzed

   under the Fourteenth Amendment’s Due Process Clause, rather than under the

   Eighth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979). However,

   the standard of review for a due process claim is identical to an Eighth Amendment

   denial of medical care claim. See Barber v. City of Salem, 953 F. 2d 232, 235 (6th

   Cir. 1992); Roberts v. City of Troy, 773 F. 2d 720, 723 (6th Cir. 1985).

         The    Sixth   Circuit   employs     a   two-part   test   to   analyze   claims

   of deliberate indifference. Estate of Carter v. City of Detroit, 408 F. 3d 305, 311

   (6th Cir. 2005). Specifically, plaintiff must satisfy an objective and subjective test

   to make out his claim. The objective prong requires a demonstration that plaintiff

   was exposed to a sufficiently serious risk of harm. See Farmer v. Brennan, 511 U.S.

   825, 834 (1994). The subjective component requires that the defendants knew of

   and disregarded a substantial risk of serious harm to the detainee’s health and

   safety. Id. at 835-37; see also Terrance v. Northville Regional Psychiatric Hospital,

   286 F. 3d 834, 843 (6th Cir. 2002). It is not enough if the official should objectively

   have been aware of the risk to the detainee’s health and safety, rather "[t]he official

   must both be aware of facts from which the inference could be drawn that a




                                             35
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12983    Page 36 of 48




   substantial risk of serious harm exists, and he must also draw the

   inference." Farmer, 511 U.S. at 837.

         Here, Jackson was exposed to a risk of injury when he was maced in the gas

   station store by Billingslea. If either the officers or Moore, the medic, did not offer

   to flush out his eyes, Jackson could have faced a substantial risk of serious harm.

   Body camera footage indicates, however, that the officers attempted to administer

   aid, but Jackson refused to exit the vehicle or have his eyes flushed when asked. See

   ECF No. 181-21. Billingslea approached Jackson and told him to lean out of the car

   so that he can flush his eyes. ECF No. 183, PageID.9333. Jackson instead replied

   that he wanted an ambulance or to talk to a specific sergeant. Id. Plaintiff appears

   to argue that the police and fire department were working together to keep Jackson

   in pain by denying medical care, but these bare allegations do not meet the subjective

   threshold required by the deliberate indifference standard. Furthermore, as there

   was no constitutional violation, the other officers present cannot be held on a failure

   to intervene claim. Therefore, Plaintiff’s motion here is denied and summary

   judgment is granted as to all Defendants on Count X.


         L. Failure to Intervene (Count XI)

         In Count XI, Craft seeks summary judgment against Patterson for failure to

   intervene when Billingslea prevented his ability to record the encounter, while

   Jackson seeks summary judgment against Patterson for failure to intervene during

                                             36
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12984    Page 37 of 48




   Billingslea’s use of excessive force. In the City Defendants’ cross-motion, each

   Defendant moves for summary judgment, arguing that most of the officers arrived

   on the scene too late to prevent any alleged wrongdoing. This Count was already

   granted in Billingslea’s favor in Count II, where his failure to intervene was alleged.

         “Generally speaking, a police officer who fails to act to prevent the use of

   excessive force may be held liable when (1) the officer observed or had reason to

   know that excessive force would be or was being used, and (2) the officer had both

   the opportunity and the means to prevent the harm from occurring.” Turner v. Scott,

   119 F.3d 425, 429 (6th Cir. 1997). “Where an act of excessive force unfolds in a

   matter of seconds, the second requirement is generally not satisfied.” Pennington v.

   Terry, 644 Fed. App’x 553, 548 (6th Cir. Mar. 23, 2016) (noting that there is

   generally insufficient time to intervene in types of excessive force lasting less than

   ten seconds); see also Burgess v. Fischer, 735 F.3d 462, 476 (6th Cir. 2013) (holding

   that an officer and nurse lacked opportunity to intercede in a takedown that lasted

   no more than ten seconds).

             1. Plaintiff Craft Against Defendant Patterson
         Craft has not established here that Patterson was aware of his interaction with

   Billingslea, or that Patterson had an opportunity to intervene between them. The cell

   phone footage depicts Patterson working to hold Jackson down while Billingslea

   moves Craft back several feet from the scene. See ECF No. 181-16. Plaintiff has


                                             37
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20            PageID.12985     Page 38 of 48




   failed to demonstrate that Patterson either observed any force being used against

   Craft or had the means to intercede. Summary judgment will therefore be granted

   for Patterson on this Count.

             2. Plaintiff Jackson Against Defendant Patterson
         Here, it is unclear how much of the Jackson-Billingslea altercation Patterson

   witnessed prior to Jackson’s takedown inside the gas station convenience store. It

   is not disputed that Patterson was physically present for the altercations both outside

   and inside of the store, but the parties disagree about whether enough time lapsed

   for Patterson to intervene in the scuffle.

         The Court finds that a reasonable juror could determine that Patterson had

   enough time to assess the situation and intervene during Billingslea’s uses of force

   against Jackson. While the physical altercations between the two occurred in a short

   time frame, Plaintiffs and Billingslea and Patterson were involved in heated

   interactions for several minutes. See ECF No. 183-3 (Showing Craft’s cell phone

   video is over three minutes long). The evidence indicates that Patterson witnessed,

   at minimum, (1) Billingslea mace Jackson, (2) take him down, and (3) apply strikes

   to Jackson on the ground, suggesting that Patterson was near enough to have

   intervened to protect Plaintiff from Billingslea’s actions.

         It has long been the law in this Circuit that a police officer has a duty to protect

   a citizen against the unconstitutional conduct of another officer. Bruner v. Dunaway,


                                                38
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12986    Page 39 of 48




   684 F. 2d 422, 426 (6th Cir. 1982) (holding that a police officer has a duty to try and

   stop another officer who uses excessive force against a person in the officer’s

   presence). Further, while Defendants argue that “each use of force was well under

   10 seconds in length,” this piecemeal approach to determining the total amount of

   time force was used is unpersuasive. Looking at the totality of the circumstances,

   Patterson was present at the outset of this encounter, had multiple minutes to assess

   his partner’s behavior towards Plaintiff, and witnessed well over ten seconds of

   Billingslea’s force against Jackson. Accordingly, a factual dispute exists for this

   Count and summary judgment regarding Patterson’ failure to intervene will be

   denied.

           3. Plaintiffs Against Defendants Bailey, Hill, Mana, Hines, Brown,
              and Mays
         While the altercations occurred between Plaintiffs and Billingslea and

   Patterson, the various video footage available depicts the remaining officers arriving

   after Jackson was restrained on the convenience store floor.           None of these

   Defendants were on the scene long enough to assess whether Plaintiffs’ rights were

   being violated prior to their arrival. Accordingly, as there was no opportunity to

   intervene, summary judgment is denied for Plaintiffs and granted for the remaining

   Defendants on Count XI.




                                             39
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20       PageID.12987    Page 40 of 48




         M. Fourth Amendment Unlawful Search and Arrest in April 2016
           (Count XII)

         In Count XII, Craft alleges that Billingslea, Patterson, and Mana unlawfully

   searched and arrested him while standing in the vicinity of 5920 Audubon Road.

   ECF No. 72, PageID.939. All Defendants move for summary judgment on this

   Count.

         The evidence presented by the parties about the April 2016 event creates

   sufficient disagreement as to preclude a summary judgment determination at this

   stage. Defendants argue that Craft was standing in the street and turning away from

   them while clutching his right side. ECF No. 181, PageID.8208. These facts,

   Defendants argue, constitute reasonable suspicion of a civil infraction and a

   reasonable belief that Craft was armed, warranting a legal Terry search. Id. Craft

   testified in his deposition, however, that he was standing in his stepmother’s

   driveway, not the street, and that he was thrown to the ground and searched without

   legal justification. ECF No. 181-3, PageID.8329. If Craft was standing on the

   sidewalk or driveway, the Defendants would have lacked reasonable suspicion to

   detain and search Craft at that time. Given this dispute between the parties, it is

   more appropriate for a jury to make a credibility determination about the events on

   April 2016. Therefore, Defendants’ motion for summary judgment is denied for

   Count XII.



                                           40
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12988    Page 41 of 48




         N. Fourth Amendment Unlawful Detention and Search in June/July
            2016 (Count XIII)

         Craft also brings an unlawful detention and search claim against Billingslea

   and Patterson concerning encounters in June or July of 2016.            ECF No. 72,

   PageID.955. Billingslea and Patterson move for summary judgment. In the first

   incident, Craft alleges that Billingslea “acted out a karate-style kick” toward Craft’s

   direction and walked away without touching him, with Patterson passively observing

   throughout. Id. at PageID.942. In the second incident, Craft states that he was

   walking to the store with his brother and that they “were stopped and frisked by

   Officer Billingslea and Patterson.” ECF No. 181-3, PageID.8367.

         Here, Plaintiff presents vague descriptions of the encounters. There is no

   police or video documentation of either of these interactions, nor are specific dates

   identified.   The Court is unpersuaded by Craft’s conclusive argument that

   “[c]onfronting and harassing people with physical intimidation in public places

   without fear of consequences is evidence that [Billingslea] would not have acted

   such without the authority given to him by the City of Detroit.” ECF No. 191,

   PageID.10205. Without factual development or documentation about either June

   and/or July 2016 incident, Craft has not established that he can survive summary

   judgment on this Count. Accordingly, summary judgment is granted for Billingslea

   and Patterson on Count XIII.



                                             41
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20        PageID.12989     Page 42 of 48




         O. Fourth Amendment Unlawful Arrest (Count XIV) and Failure to
            Intervene in December 2016 (Count XV)

         Plaintiff Craft brings a similar unlawful search and arrest claim against

   Billingslea and Patterson for the encounter in December 2016. ECF No. 72,

   PageID.956. As with the previous Count, Plaintiff cannot identify a specific date

   that the event occurred or provide evidence sufficient to withstand the summary

   judgment stage against either Defendant.      There is no police report or video

   documentation of this encounter, and Craft’s deposition testimony is generalized,

   stating that he “think[s] Patterson searched [him], and Billingslea searched [his]

   brother.”   ECF No. 181-3, PageID.8371.        This statement, along with Craft’s

   argument that this is “another episode of the ‘personal vendetta’” the Defendants

   have against Craft, has not established that a Fourth Amendment violation occurred

   here, or that an officer failed to intervene in that violation.      ECF No. 191.

   PageID.10205. Therefore, with the facts developed at this stage, the Court will grant

   summary judgment for Billingslea and Patterson for Counts XIV and XV.


         P. Fourth Amendment Unlawful Search and Arrest in March 2017
            (Count XVI)

         Craft brings another claim for unlawful search and arrest, this time from a

   March 2017 incident involving Billingslea, Patterson, Mana, Hill, Mays, and Bines.

   ECF No. 72, PageID.956. Defendants move for summary judgment on this Count.




                                            42
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12990     Page 43 of 48




         As with the April 2016 encounter, Defendants argue that Craft was

   committing a civil infraction because his vehicle was parked with its left wheels on

   a curb, in violation of M.C.L. § 257.675. ECF No. 181, PageID.8209. They assert

   that this established reasonable suspicion to “stop[ ] the vehicle and its occupants to

   investigate.” Id. Once the officers approached, Defendants state that Craft began to

   yell, which created probable cause to arrest him for disorderly conduct and conduct

   a search incident to arrest. Id. In contrast, Craft testified that he was in the process

   of pulling out of his driveway and stopped to let two patrol vehicles go by when the

   officers stopped them. ECF No. 191, PageID.10203. Craft suggests that this was

   therefore not a civil infraction because he was not parked but simply momentarily

   stopped. See ECF No. 181-3, PageID.8448-8449.

         Unlike the incident in April 2016, however, there is ambiguity here about

   whether Craft’s car was parked or just temporarily stopped to let the officers go by.

   With this ambiguity, it is plausible that the Defendants interpreted the stopped

   vehicle as parked—especially since it was the middle of the night and therefore dark

   outside—which would amount to a civil infraction and create reasonable suspicion

   to approach the vehicle. As the qualified immunity analysis “provides ample room

   for mistaken judgments,” the Defendants’ conduct was not unreasonable under the

   circumstances. Meeks v. City of Detroit, 727 F. App'x 171, 176 (6th Cir. 2018)




                                             43
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20           PageID.12991     Page 44 of 48




   (quoting Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015)). Accordingly,

   summary judgment will be granted for all Defendants on Count XVI.


         Q. Supervisory and Municipal Liability (Count XVII)

         Plaintiffs move for summary judgment on this Count based on two grounds:

   (1) against Defendant Craig under a theory of supervisory liability, and (2) against

   the City of Detroit based on the City’s alleged failure to train and supervise its

   officers regarding excessive force. ECF No. 183, PageID.9349-9350. The City

   Defendants separately seek summary judgment on this issue, arguing that Plaintiffs

   failed to plead facts that would put the Defendants on notice of deficient officer

   training and supervision. ECF No. 181, PageID.8231.

         Plaintiffs’ Section 1983 claim against the City of Detroit must “demonstrate

   that the alleged federal violation occurred because of a municipal policy or custom.”

   Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing Monell v. Dep’t of Soc.

   Servs., 436 U.S. 658, 694 (1978)); see also Miller v. Sanilac Cnty., 606 F.3d 240,

   254–55 (6th Cir. 2010). Plaintiffs must make this showing by demonstrating one of

   the following:

         (1) the existence of an illegal official policy or legislative enactment;
         (2) that an official with final decision making authority ratified illegal actions;
         (3) the existence of a policy of inadequate training or supervision; or
         (4) the existence of a custom of tolerance or acquiescence of federal rights
         violations.




                                             44
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12992     Page 45 of 48




   Burgess, 735 F.3d at 478 (citing Thomas v. City of Chattanooga, 398 F.3d 426, 429

   (6th Cir. 2005) (emphasis added)). “A municipality ‘may not be sued under § 1983

   for an injury inflicted solely by its employees or agents.’” Id. (quoting Monell, 436

   U.S. at 694).

         To succeed on a failure to train or supervise claim in the Sixth Circuit, a

   plaintiff must prove the following:

         (1) the training or supervision was inadequate for the tasks performed;
         (2) the inadequacy was the result of the municipality’s deliberate
         indifference; and
         (3) the inadequacy was closely related to or actually caused the injury.

   Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir.

   2006).

         “‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof

   that a municipal actor disregarded a known or obvious consequence of his action.”

   Regets v. City of Plymouth, 568 Fed. App’x. 380, 394 (6th Cir. 2014) (quoting Bd.

   of Cnty. Comm’rs v. Brown, 520 U.S. 397, 410 (1997)). There are two ways to

   demonstrate deliberate indifference. A plaintiff could “show prior instances of

   unconstitutional conduct demonstrating that [a city] has ignored a history of abuse

   and was clearly on notice that the training in this particular area was deficient and

   likely to cause injury.” Plinton v. Cnty. of Summit, 540 F.3d 459, 464 (6th Cir. 2008)

   (quoting Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005)). In the alternative, a

   plaintiff could show “a single violation of federal rights, accompanied by a showing

                                            45
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20         PageID.12993     Page 46 of 48




   that a municipality has failed to train its employees to handle recurring situations

   presenting an obvious potential for such a violation . . .” Id. (quoting Bryan Cnty.,

   520 U.S. at 409).

         In this case, Plaintiffs proceed on a failure to train or supervise claim.

   Subsequently, they must demonstrate (1) failure to train or supervise, (2) deliberate

   indifference, and (3) relatedness. See Ellis ex rel. Pendergrass, 455 F.3d at 700.

   Thus, if the evidence presents sufficient disagreement about whether there was a

   failure to train or supervise City of Detroit officers, summary judgment is improper

   at this juncture. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52.

         Defendant Craig testified in his deposition that he was Billingslea’s supervisor

   for many years, including at the time of the May 2017 incident. ECF No. 181-28,

   PageID.9191. His role as a supervisor was to “[m]ake sure [his] officers follow

   policies and procedures” and “[t]rain them on different aspects of the job.” Id. Craig

   testified that there was nothing that Billingslea did, in his opinion, that violated

   Detroit police policy or the law. Id. at PageID.9200. He also stated that he was

   unaware of any complaints regarding Billingslea’s behavior between 2014 and 2017.

   Id. at PageID.9195. Additionally, the City Defendants state that “each Defendant

   has recently received use of force training,” citing to the City of Detroit’s

   Interrogatory Responses.     See ECF No.186-33.       The Responses indicate that

   Billingslea last received use of force training on August 11, 2017.            Id. at


                                            46
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20          PageID.12994     Page 47 of 48




   PageID.10107. Prior to this, Billingslea’s last use of force training was recorded on

   his employee profile in 2015. ECF No.191-12, PageID.10884.

         The facts that Plaintiffs present are insufficient to maintain a Monell claim

   against the City of Detroit. In their motion, Plaintiffs cite two separate instances

   where non-party Detroit police officers were convicted of assault and battery,

   arguing that these events, together with Plaintiffs’ incidents, demonstrate a pattern

   of misconduct. ECF No. 183, PageID.9351. Both events cited, however, occurred

   after the May 2017 encounter at the heart of Plaintiffs’ case. Plaintiffs’ argument

   here must therefore fail because they do not “show prior instances of

   unconstitutional conduct” that would put the City of Detroit “clearly on notice that

   the training . . . was deficient and likely to cause injury.” Plinton, 540 F. 3d at 464.

   Further, this claim cannot survive based solely on Craig’s testimony that he saw no

   issue with Billingslea’s actions; Craig’s opinions do not bear on the constitutionality

   of his officers’ conduct and they do not establish that the City of Detroit “maintained

   a training program through high-ranked officials that train their officers to commit

   criminal assaults.” ECF No. 191, PageID.10206. Accordingly, Plaintiffs have not

   demonstrated that there is a genuine issue of material fact for a jury to consider here,

   and summary judgment is denied as to Plaintiffs and granted for Defendants on this

   Count.




                                             47
Case 2:17-cv-12752-GAD-RSW ECF No. 224 filed 05/08/20      PageID.12995     Page 48 of 48




                                   V. CONCLUSION

         For the reasons discussed herein, the Court will DENY Plaintiffs’ Motion for

   Summary Judgment [#183], GRANT IN PART and DENY IN PART the City

   Defendants’ Motion for Summary Judgment [#181], and GRANT IN PART and

   DENY IN PART Defendant Billingslea’s Motion for Summary Judgment [#151].


         The remaining Counts and Defendants are as follows:

         Count I: Excessive Force (Defendants Billingslea and Patterson)
         Count III: Unlawful Seizure (Defendants Billingslea, Patterson, and Hill)
         Count IV: Unlawful Search (Defendant Bailey)
         Count V: Unlawful Search (Defendants Billingslea, Patterson, and Hill)
         Count VI: Retaliation (Defendants Billingslea, Patterson, Hill, and Mana)
         Count XI: Failure to Intervene (Defendant Patterson)
         Count XII: Unlawful Search and Arrest (Defendants Billingslea, Patterson,
         and Mana)

         IT IS SO ORDERED.



                                        ________________________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

   Dated: May 8, 2020



                            CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
                  May 8, 2020, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager


                                          48
